Name: Commission Implementing Regulation (EU) 2017/393 of 11 November 2016 laying down implementing technical standards with regard to the templates and procedures for the reporting and transmission of information on internalised settlements in accordance with Regulation (EU) No 909/2014 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: budget;  free movement of capital;  information technology and data processing;  technology and technical regulations;  monetary economics;  financial institutions and credit
 Date Published: nan

 10.3.2017 EN Official Journal of the European Union L 65/116 COMMISSION IMPLEMENTING REGULATION (EU) 2017/393 of 11 November 2016 laying down implementing technical standards with regard to the templates and procedures for the reporting and transmission of information on internalised settlements in accordance with Regulation (EU) No 909/2014 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 909/2014 of the European Parliament and of the Council of 23 July 2014 on improving securities settlement in the European Union and on central securities depositories and amending Directives 98/26/EC and 2014/65/EU and Regulation (EU) No 236/2012 (1), and in particular the third subparagraph of Article 9(3) thereof, Whereas: (1) In accordance with Regulation (EU) No 909/2014 settlement internalisers and competent authorities are to report and transmit information on internalised settlements using standard forms, templates and procedures. Standard forms, templates and procedures also need to be used when competent authorities inform the European Securities and Markets Authority (ESMA) on any potential risk resulting from the settlement activity. (2) In order to facilitate the implementation of the procedures and processes related to the reporting requirements on internalised settlements across market participants and to minimise the associated costs, the information should be provided using codes specified in standards published by the International Organisation for Standardisation where such codes are available. (3) In order to facilitate the processing of large volumes of data in a consistent and efficient manner, reports should be transmitted in a machine readable format. (4) The reporting requirements set out in this Regulation may require significant IT system changes, market testing and adjustments to legal arrangements of the institutions concerned. It is therefore necessary to give those institutions sufficient time to prepare for application of those requirements. (5) This Regulation is based on the draft implementing technical standards submitted by ESMA to the Commission. (6) ESMA has conducted an open public consultation on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Securities and Markets Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. A settlement internaliser shall use the template set out in Annex I to this Regulation when it reports to the competent authority in accordance with the first subparagraph of Article 9(1) of Regulation (EU) No 909/2014. That report shall be submitted within 10 working days from the end of each quarter of a calendar year. The first report under the first subparagraph shall be submitted within 10 working days from the end of the first quarter following 10 March 2019. 2. The competent authority shall use the template set out in Annex I to this Regulation when it transmits to European Securities and Markets Authority (ESMA) the information received under the first subparagraph of Article 9(1) of Regulation (EU) No 909/2014. That information shall be transmitted within five working days from the date of receipt of each report referred to in paragraph 1 of this Article. 3. The template set out in Annex I shall be completed in accordance with the instructions set out in Annex II. 4. The competent authority shall use the template set out in Annex III when it informs ESMA of any potential risk resulting from internalised settlement activity. Information on any potential risk resulting from internalised settlement activity shall be submitted within 30 working days from the end of each quarter of a calendar year. The competent authority shall complete that template in accordance with the instructions set out in Annex IV. 5. The information referred to in paragraphs 1, 2 and 4 shall be provided in a machine readable format. Article 2 This Regulation shall enter into force on 10 March 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 257, 28.8.2014, p. 1. (2) Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/77/EC (OJ L 331, 15.12.2010, p. 84). ANNEX I Template for reporting and transmission of information on internalised settlement Internalised Settlement Settlement Internaliser Information C0010 Country code R0010 Reporting timestamp R0020 Reporting period R0030 LEI R0040 Name of person responsible R0050 Function of person responsible R0060 Phone number R0070 Email address R0080 Aggregate Rate Settled Failed Total Failed Volume Value (EUR) Volume Value (EUR) Volume Value (EUR) Volume % Value % C0020 C0030 C0040 C0050 C0060 C0070 C0080 C0090 Overall total R0090 Financial instruments Transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU of the European Parliament and of the Council (1) R0100 Sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU R0110 Transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU R0120 Transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU R0130 Exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU R0140 Units in collective investment undertakings, other than exchange-traded funds R0150 Money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU R0160 Emission allowances R0170 Other financial instruments R0180 Type of transactions Purchase or sale of securities R0190 Collateral management operations R0200 Securities lending and securities borrowing R0210 Repurchase transactions R0220 Other securities transactions R0230 Type of client Professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU R0240 Retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU R0250 Cash Transfers Total Cash Transfers R0260 Each Issuer CSD Information C0100 Issuer CSD identifier R0270 Issuer CSD country code R0280 Aggregate Rate Settled Failed Total Settled Failed Failed Volume Value (EUR) Volume Value (EUR) Volume Value (EUR) Volume % Value % C0110 C0120 C0130 C0140 C0150 C0160 C0170 C0180 Overall total R0290 Financial instruments Transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU R0300 Sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU R0310 Transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU R0320 Transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU R0330 Exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU R0340 Units in collective investment undertakings other than ETFs R0350 Money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU R0360 Emission allowances R0370 Other financial instruments R0380 Type of transactions Purchase or sale of securities R0390 Collateral management operations R0400 Securities lending and securities borrowing R0410 Repurchase transactions R0420 Other securities transactions R0430 Type of client Professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU R0440 Retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU R0450 Cash Transfers Total Cash Transfers R0460 (1) Directive 2014/65/EU of the European Parliament and of the Council of 15 May 2014 on markets in financial instruments and amending Directive 2002/92/EC and Directive 2011/61/EU (OJ L 173, 12.6.2014, p. 349). ANNEX II Instructions for completing the template for reporting and transmission of information on internalised settlement The Cell Reference column of the table below identifies the items to be reported by identifying the columns and lines as showed in the template in Annex I. Information in columns C0100-C0180, as well as in Rows R0270-R0460 shall be reported for each issuer CSD. Information in columns C0020, C0040, C0060, C0110, C0130 and C0150 for aggregated volumes shall be reported as a whole number expressed using up to 20 numerical characters without decimal places. Information in columns C0030, C0050, C0070, C0120, C0140 and C0160 for aggregate values shall be reported as a value expressed using up to 20 numerical characters including decimals. The decimal mark is not counted as a numerical character and at least one character before and two characters after the decimal mark shall be populated. A full stop shall be used as the decimal mark. Information in columns C0080, C0090, C00170 and C00180 for rates shall be reported as a percentage value up to two decimal places. Where no activity needs to be reported, information in columns C0020-C0090 and C0110-C0180 shall be completed with a zero value. No. Cell Reference Item Instruction 1 C0010, R0010 Country code Identify the ISO 3166 2 character code of the place of establishment of the settlement internaliser. 2 C0010, R0020 Reporting timestamp For reporting from the settlement internaliser to the competent authority, identify the ISO 8601 in UTC time format (YYYY-MM-DDThh:mm:ssZ) code of the date when the report from the settlement internaliser to the competent authority is made. For reporting from the competent authority to ESMA, identify the ISO 8601 in UTC time format (YYYY-MM-DDThh:mm:ssZ) code of the date when the report from the competent authority to ESMA is made. 3 C0010, R0030 Reporting period Identify the ISO 8601 (YYYY-MM-DD) code of the date identifying the last day of the reporting period. 4 C0010, R0040 Settlement internaliser identifier Insert identification code of the settlement internaliser, using a Legal Entity Identifier (LEI). 5 C0010, R0050 Name of person responsible For reporting from the settlement internaliser to the competent authority, indicate the name of the person responsible for the report at the settlement internaliser. For reporting from the competent authority to ESMA, the name of the liaison at the competent authority. 6 C0010, R0060 Function of person responsible For reporting from the settlement internaliser to the competent authority, the function of the person responsible for the report at the settlement internaliser. For reporting from the competent authority to ESMA, the function of the liaison at the competent authority. 7 C0010, R0070 Phone number For reporting from the settlement internaliser to the competent authority, the phone number of the person responsible for the report at the settlement internaliser. For reporting from the competent authority to ESMA, the phone number of the liaison at the competent authority. 8 C0010, R0080 Email address For reporting from the settlement internaliser to the competent authority, the email address of the person responsible for the report at the settlement internaliser. For reporting from the competent authority to ESMA, the email address of the liaison at the competent authority. 9 C0100, R0270 Issuer CSD identifier Insert identification code of the CSD, using an LEI. If information on the issuer CSD is not available the first two characters of the ISIN codes shall be used. 10 C0100, R0280 Issuer CSD Country Code Identify the ISO 3166 2 character code of the place of establishment of the issuer CSD. 11 C0020, R0090 C0110, R0290 Overall total Aggregated volume of internalised settlement instructions settled by the settlement internaliser during the period covered by the report. 12 C0030, R0090 C0120, R0290 Overall total Aggregated value, expressed in euros, of internalised settlement instructions settled during the period covered by the report. 13 C0040, R0090 C0130, R0290 Overall total Aggregated volume of failed internalised settlement instructions during the period covered by the report 14 C0050, R0090 C0140, R0290 Overall total Aggregated value, expressed in euros, of failed internalised settlement instructions during the period covered by the report 15 C0060, R0090 C0150, R0290 Overall total Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions during the period covered by the report. 16 C0070, R0090 C0160, R0290 Overall total Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and of failed internalised settlement instructions during the period covered by the report. 17 C0080, R0090 C0170, R0290 Overall total The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions during the period covered by the report. 18 C0090, R0090 C0180, R0290 Overall total The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions during the period covered by the report. 19 C0020, R0100 C0110, R0300 Transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU Aggregated volume of internalised settlement instructions settled in transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU by the settlement internaliser during the period covered by the report. 20 C0030, R0100 C0120, R0300 Transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU Aggregated value, expressed in euros, of internalised settlement instructions settled in transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report. 21 C0040, R0100 C0130, R0300 Transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU Aggregated volume of failed internalised settlement instructions in transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report 22 C0050, R0100 C0140, R0300 Transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU Aggregated value, expressed in euros, of failed internalised settlement instructions in transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report 23 C0060, R0100 C0150, R0300 Transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions in transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report. 24 C0070, R0100 C0160, R0300 Transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report. 25 C0080, R0100 C0170, R0300 Transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report. 26 C0090, R0100 C0180, R0300 Transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in transferable securities referred to in point (a) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report. 27 C0020, R0110 C0110, R0310 Sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated volume of internalised settlement instructions settled in sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU by the settlement internaliser during the period covered by the report. 28 C0030, R0110 C0120, R0310 Sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated value, expressed in euros, of internalised settlement instructions settled in sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 29 C0040, R0110 C0130, R0310 Sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated volume of failed internalised settlement instructions in sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report 30 C0050, R0110 C0140, R0310 Sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated value, expressed in euros, of failed internalised settlement instructions in sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report 31 C0060, R0110 C0150, R0310 Sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions in sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 32 C0070, R0110 C0160, R0310 Sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and of failed internalised settlement instructions in sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 33 C0080, R0110 C0170, R0310 Sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 34 C0090, R0110 C0180, R0310 Sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 35 C0020, R0120 C0110, R0320 Transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated volume of internalised settlement instructions settled in transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU by the settlement internaliser during the period covered by the report. 36 C0030, R0120 C0120, R0320 Transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated value, expressed in euros, of internalised settlement instructions settled in transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 37 C0040, R0120 C0130, R0320 Transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated volume of failed internalised settlement instructions in transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report 38 C0050, R0120 C0140, R0320 Transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated value, expressed in euros, of failed internalised settlement instructions in transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report 39 C0060, R0120 C0150, R0320 Transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions in transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 40 C0070, R0120 C0160, R0320 Transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and of failed internalised settlement instructions in transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 41 C0080, R0120 C0170, R0320 Transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 42 C0090, R0120 C0180, R0320 Transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in transferable securities referred to in point (b) of Article 4(1)(44) of Directive 2014/65/EU other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 43 C0020, R0130 C0110, R0330 Transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU Aggregated volume of internalised settlement instructions settled in transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU by the settlement internaliser during the period covered by the report. 44 C0030, R0130 C0120, R0330 Transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU Aggregated value, expressed in euros, of internalised settlement instructions settled in transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report. 45 C0040, R0130 C0130, R0330 Transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU Aggregated volume of failed internalised settlement instructions in transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report 46 C0050, R0130 C0140, R0330 Transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU Aggregated value, expressed in euros, of failed internalised settlement instructions in transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report 47 C0060, R0130 C0150, R0330 Transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions in transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report. 48 C0070, R0130 C0160, R0330 Transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report. 49 C0080, R0130 C0170, R0330 Transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report. 50 C0090, R0130 C0180, R0330 Transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in transferable securities referred to in point (c) of Article 4(1)(44) of Directive 2014/65/EU during the period covered by the report. 51 C0020, R0140 C0110, R0340 Exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU Aggregated volume of internalised settlement instructions settled in exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU by the settlement internaliser during the period covered by the report. 52 C0030, R0140 C0120, R0340 Exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU Aggregated value, expressed in euros, of internalised settlement instructions settled in exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 53 C0040, R0140 C0130, R0340 Exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU Aggregated volume of failed internalised settlement instructions in exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU during the period covered by the report 54 C0050, R0140 C0140, R0340 Exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU Aggregated value, expressed in euros, of failed internalised settlement instructions in exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU during the period covered by the report 55 C0060, R0140 C0150, R0340 Exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions in exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 56 C0070, R0140 C0160, R0340 Exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 57 C0080, R0140 C0170, R0340 Exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 58 C0090, R0140 C0180, R0340 Exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in exchange-traded funds as defined in point (46) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 59 C0020, R0150 C0110, R0350 Units in collective investment undertakings, other than ETFs Aggregated volume of internalised settlement instructions settled for units in collective investment undertakings, other than ETFs by the settlement internaliser during the period covered by the report. 60 C0030, R0150 C0120, R0350 Units in collective investment undertakings, other than ETFs Aggregated value, expressed in euros, of internalised settlement instructions settled in units in collective investment undertakings, other than ETFs during the period covered by the report. 61 C0040, R0150 C0130, R0350 Units in collective investment undertakings, other than ETFs Aggregated volume of failed internalised settlement instructions in units in collective investment undertakings, other than ETFs during the period covered by the report. 62 C0050, R0150 C0140, R0350 Units in collective investment undertakings, other than ETFs Aggregated value, expressed in euros, of failed internalised settlement instructions in units in collective investment undertakings, other than ETFs during the period covered by the report. 63 C0060, R0150 C0150, R0350 Units in collective investment undertakings, other than ETFs Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions in units in collective investment undertakings, other than ETFs during the period covered by the report. 64 C0070, R0150 C0160, R0350 Units in collective investment undertakings, other than ETFs Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in units in collective investment undertakings, other than ETFs during the period covered by the report. 65 C0080, R0150 C0170, R0350 Units in collective investment undertakings, other than ETFs The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in units in collective investment undertakings, other than ETFs during the period covered by the report. 66 C0090, R0150 C0180, R0350 Units in collective investment undertakings, other than ETFs The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in units in collective investment undertakings, other than ETFs during the period covered by the report. 67 C0020, R0160 C0110, R0360 Money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated volume of internalised settlement instructions settled in money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU by the settlement internaliser during the period covered by the report. 68 C0030, R0160 C0120, R0360 Money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated value, expressed in euros, of internalised settlement instructions settled in money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 69 C0040, R0160 C0130, R0360 Money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated volume of failed internalised settlement instructions in money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU by the settlement internaliser during the period covered by the report 70 C0050, R0160 C0140, R0360 Money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated value, expressed in euros, of failed internalised settlement instructions in money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report 71 C0060, R0160 C0150, R0360 Money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions in money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 72 C0070, R0160 C0160, R0360 Money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 73 C0080, R0160 C0170, R0360 Money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 74 C0090, R0160 C0180, R0360 Money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in money market instruments other than sovereign debt referred to in Article 4(1)(61) of Directive 2014/65/EU during the period covered by the report. 75 C0020, R0170 C0110, R0370 Emission allowances Aggregated volume of internalised settlement instructions settled in emission allowances by the settlement internaliser during the period covered by the report. 76 C0030, R0170 C0120, R0370 Emission allowances Aggregated value, expressed in euros, of internalised settlement instructions settled in emission allowances during the period covered by the report. 77 C0040, R0170 C0130, R0370 Emission allowances Aggregated volume of failed internalised settlement instructions in emission allowances during the period covered by the report 78 C0050, R0170 C0140, R0370 Emission allowances Aggregated value, expressed in euros, of failed internalised settlement instructions in emission allowances during the period covered by the report 79 C0060, R0170 C0150, R0370 Emission allowances Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions in emission allowances during the period covered by the report. 80 C0070, R0170 C0160, R0370 Emission allowances Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in emission allowances during the period covered by the report. 81 C0080, R0170 C0170, R0370 Emission allowances The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in emission allowances during the period covered by the report. 82 C0090, R0170 C0180, R0370 Emission allowances The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in emission allowances during the period covered by the report. 83 C0020, R0180 C0110, R0380 Other financial instruments Aggregated volume of internalised settlement instructions settled in other financial instruments by the settlement internaliser during the period covered by the report. 84 C0030, R0180 C0120, R0380 Other financial instruments Aggregated value, expressed in euros, of internalised settlement instructions settled in other financial instruments during the period covered by the report. 85 C0040, R0180 C0130, R0380 Other financial instruments Aggregated volume of failed internalised settlement instructions in other financial instruments during the period covered by the report 86 C0050, R0180 C0140, R0380 Other financial instruments Aggregated value, expressed in euros, of failed internalised settlement instructions in other financial instruments during the period covered by the report 87 C0060, R0180 C0150, R0380 Other financial instruments Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions in other financial instruments during the period covered by the report. 88 C0070, R0180 C0160, R0380 Other financial instruments Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in other financial instruments during the period covered by the report. 89 C0080, R0180 C0170, R0380 Other financial instruments The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in other financial instruments during the period covered by the report. 90 C0090, R0180 C0180, R0380 Other financial instruments The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions in other financial instruments during the period covered by the report. 91 C0020, R0190 C0110, R0390 Purchase or sale of securities Aggregated volume of internalised settlement instructions settled for purchase or sale of securities by the settlement internaliser during the period covered by the report. 92 C0030, R0190 C0120, R0390 Purchase or sale of securities Aggregated value, expressed in euros, of internalised settlement instructions settled for the purchase or sale of securities during the period covered by the report. 93 C0040, R0190 C0130, R0390 Purchase or sale of securities Aggregated volume of failed internalised settlement instructions for the purchase or sale of securities during the period covered by the report 94 C0050, R0190 C0140, R0390 Purchase or sale of securities Aggregated value, expressed in euros, of failed internalised settlement instructions for the purchase or sale of securities during the period covered by the report 95 C0060, R0190 C0150, R0390 Purchase or sale of securities Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions for the purchase or sale of securities during the period covered by the report. 96 C0070, R0190 C0160, R0390 Purchase or sale of securities Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the purchase or sale of securities during the period covered by the report. 97 C0080, R0190 C0170, R0390 Purchase or sale of securities The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the purchase or sale of securities during the period covered by the report. 98 C0090, R0190 C0180, R0390 Purchase or sale of securities The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the purchase or sale of securities during the period covered by the report. 99 C0020, R0200 C0110, R0400 Collateral management operations Aggregated volume of internalised settlement instructions settled for the collateral management operations by the settlement internaliser during the period covered by the report. Collateral management operations are defined as:  Collateral in: COLI;  Collateral out: COLO;  Central bank collateral operation: CNCB. 100 C0030, R0200 C0120, R0400 Collateral management operations Aggregated value, expressed in euros, of internalised settlement instructions settled for the collateral management operations during the period covered by the report. Collateral management operations are defined as:  Collateral in: COLI  Collateral out: COLO  Central bank collateral operation: CNCB 101 C0040, R0200 C0130, R0400 Collateral management operations Aggregated volume of failed internalised settlement instructions for the collateral management operations during the period covered by the report. Collateral management operations are defined as:  Collateral in: COLI  Collateral out: COLO  Central bank collateral operation: CNCB 102 C0050, R0200 C0140, R0400 Collateral management operations Aggregated value, expressed in euros, of failed internalised settlement instructions for the collateral management operations during the period covered by the report. Collateral management operations are defined as:  Collateral in: COLI  Collateral out: COLO  Central bank collateral operation: CNCB 103 C0060, R0200 C0150, R0400 Collateral management operations Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions for the collateral management operations during the period covered by the report. Collateral management operations are defined as:  Collateral in: COLI  Collateral out: COLO  Central bank collateral operation: CNCB 104 C0070, R0200 C0160, R0400 Collateral management operations Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the collateral management operations during the period covered by the report. Collateral management operations are defined as:  Collateral in: COLI  Collateral out: COLO  Central bank collateral operation: CNCB 105 C0080, R0200 C0170, R0400 Collateral management operations The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the collateral management operations during the period covered by the report. Collateral management operations are defined as:  Collateral in: COLI  Collateral out: COLO  Central bank collateral operation: CNCB 106 C0090, R0200 C0180, R0400 Collateral management operations The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the collateral management operations during the period covered by the report. Collateral management operations are defined as:  Collateral in: COLI  Collateral out: COLO  Central bank collateral operation: CNCB 107 C0020, R0210 C0110, R0410 Securities lending and securities borrowing Aggregated volume of internalised settlement instructions settled for the securities lending and securities borrowing by the settlement internaliser during the period covered by the report. 108 C0030, R0210 C0120, R0410 Securities lending and securities borrowing Aggregated value, expressed in euros, of internalised settlement instructions settled for the securities lending and securities borrowing during the period covered by the report. 109 C0040, R0210 C0130, R0410 Securities lending and securities borrowing Aggregated volume, expressed in euros, of failed internalised settlement instructions for the securities lending and securities borrowing during the period covered by the report. 110 C0050, R0210 C0140, R0410 Securities lending and securities borrowing Aggregated value, expressed in euros, of failed internalised settlement instructions for the securities lending and securities borrowing during the period covered by the report. 111 C0060, R0210 C0150, R0410 Securities lending and securities borrowing Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions for the securities lending and securities borrowing during the period covered by the report. 112 C0070, R0210 C0160, R0410 Securities lending and securities borrowing Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the securities lending and securities borrowing during the period covered by the report. 113 C0080, R0210 C0170, R0410 Securities lending and securities borrowing The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the securities lending and securities borrowing during the period covered by the report. 114 C0090, R0210 C0180, R0410 Securities lending and securities borrowing The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the securities lending and securities borrowing during the period covered by the report. 115 C0020, R0220 C0110, R0420 Repurchase transactions Aggregated volume of internalised settlement instructions settled for the repurchase transactions by the settlement internaliser during the period covered by the report. Repurchase transactions are defined as:  Repurchase agreement transactions: REPU  Reverse repurchase agreement transactions: RVPO  Triparty repurchase agreements: TRPO  Triparty reverse repurchase agreements: TRVO  Buy sell back transactions: BSBK  Sell buy back transactions: SBBK 116 C0030, R0220 C0120, R0420 Repurchase transactions Aggregated value, expressed in euros, of internalised settlement instructions settled for the repurchase transactions during the period covered by the report. Repurchase transactions are defined as:  Repurchase agreement transactions: REPU  Reverse repurchase agreement transactions: RVPO  Triparty repurchase agreements: TRPO  Triparty reverse repurchase agreements: TRVO  Buy sell back transactions: BSBK  Sell buy back transactions: SBBK 117 C0040, R0220 C0130, R0420 Repurchase transactions Aggregated volume of failed internalised settlement instructions for the repurchase transactions by the settlement internaliser during the period covered by the report. Repurchase transactions are defined as:  Repurchase agreement transactions: REPU  Reverse repurchase agreement transactions: RVPO  Triparty repurchase agreements: TRPO  Triparty reverse repurchase agreements: TRVO  Buy sell back transactions: BSBK  Sell buy back transactions: SBBK 118 C0050, R0220 C0140, R0420 Repurchase transactions Aggregated value, expressed in euros, of failed internalised settlement instructions for the repurchase transactions during the period covered by the report. Repurchase transactions are defined as:  Repurchase agreement transactions: REPU  Reverse repurchase agreement transactions:RVPO  Triparty repurchase agreements: TRPO  Triparty reverse repurchase agreements: TRVO  Buy sell back transactions: BSBK  Sell buy back transactions: SBBK 119 C0060, R0220 C0150, R0420 Repurchase transactions Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions for the repurchase transactions during the period covered by the report. Repurchase transactions are defined as:  Repurchase agreement transactions: REPU  Reverse repurchase agreement transactions: RVPO  Triparty repurchase agreements: TRPO  Triparty reverse repurchase agreements: TRVO  Buy sell back transactions: BSBK  Sell buy back transactions: SBBK 120 C0070, R0220 C0160, R0420 Repurchase transactions Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the repurchase transactions during the period covered by the report. Repurchase transactions are defined as:  Repurchase agreement transactions: REPU  Reverse repurchase agreement transactions: RVPO  Triparty repurchase agreements: TRPO  Triparty reverse repurchase agreements: TRVO  Buy sell back transactions: BSBK  Sell buy back transactions: SBBK 121 C0080, R0220 C0170, R0420 Repurchase transactions The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the repurchase transactions during the period covered by the report. Repurchase transactions are defined as:  Repurchase agreement transactions: REPU  Reverse repurchase agreement transactions: RVPO  Triparty repurchase agreements: TRPO  Triparty reverse repurchase agreements: TRVO  Buy sell back transactions: BSBK  Sell buy back transactions: SBBK 122 C0090, R0220 C0180, R0420 Repurchase transactions The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for the repurchase transactions during the period covered by the report. Repurchase transactions are defined as:  Repurchase agreement transactions: REPU  Reverse repurchase agreement transactions: RVPO  Triparty repurchase agreements: TRPO  Triparty reverse repurchase agreements: TRVO  Buy sell back transactions: BSBK  Sell buy back transactions: SBBK 123 C0020, R0230 C0110, R0430 Other securities transactions Aggregated volume of internalised settlement instructions settled for any other securities transactions by the settlement internaliser during the period covered by the report. 124 C0030, R0230 C0120, R0430 Other securities transactions Aggregated value, expressed in euros, of internalised settlement instructions settled for any other securities transactions during the period covered by the report. 125 C0040, R0230 C0130, R0430 Other securities transactions Aggregated volume of failed internalised settlement instructions settled for any other securities transactions during the period covered by the report. 126 C0050, R0230 C0140, R0430 Other securities transactions Aggregated value, expressed in euros, of failed internalised settlement instructions for any other securities transactions during the period covered by the report. 127 C0060, R0230 C0150, R0430 Other securities transactions Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions for any other securities transactions during the period covered by the report. 128 C0070, R0230 C0160, R0430 Other securities transactions Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for any other securities transactions during the period covered by the report. 129 C0080, R0230 C0170, R0430 Other securities transactions The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for any other securities transactions during the period covered by the report. 130 C0090, R0230 C0180, R0430 Other securities transactions The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for any other securities transactions during the period covered by the report. 131 C0020, R0240 C0110, R0440 Professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU Aggregated volume of internalised settlement instructions settled for professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU by the settlement internaliser during the period covered by the report. 132 C0030, R0240 C0120, R0440 Professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU Aggregated value, expressed in euros, of internalised settlement instructions settled for professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 133 C0040, R0240 C0130, R0440 Professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU Aggregated volume of failed internalised settlement instructions for professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU during the period covered by the report 134 C0050, R0240 C0140, R0440 Professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU Aggregated value, expressed in euros, of failed internalised settlement instructions for professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU during the period covered by the report 135 C0060, R0240 C0150, R0440 Professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions for professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 136 C0070, R0240 C0160, R0440 Professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 137 C0080, R0240 C0170, R0440 Professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 138 C0090, R0240 C0180, R0440 Professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for professional clients as defined in point (10) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 139 C0020, R0250 C0110, R0450 Retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU Aggregated volume of internalised settlement instructions settled for retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU by the settlement internaliser during the period covered by the report. 140 C0030, R0250 C0120, R0450 Retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU Aggregated value, expressed in euros, of internalised settlement instructions settled for retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 141 C0040, R0250 C0130, R0450 Retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU Aggregated volume of failed internalised settlement instructions for retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU during the period covered by the report 142 C0050, R0250 C0140, R0450 Retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU Aggregated value, expressed in euros, of failed internalised settlement instructions for retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 143 C0060, R0250 C0150, R0450 Retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions for retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 144 C0070, R0250 C0160, R0450 Retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and number of failed internalised settlement instructions for retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 145 C0080, R0250 C0170, R0450 Retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 146 C0090, R0250 C0180, R0450 Retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for retail clients as defined in point (11) of Article 4(1) of Directive 2014/65/EU during the period covered by the report. 147 C0020, R0260 C0110, R0460 Total cash transfers Aggregated volume of internalised settlement instructions settled for cash transfers by the settlement internaliser during the period covered by the report. 148 C0030, R0260 C0120, R0460 Total cash transfers Aggregated value, expressed in euros, of internalised settlement instructions settled for cash transfers during the period covered by the report. 149 C0040, R0260 C0130, R0460 Total cash transfers Aggregated volume of failed internalised settlement instructions for cash transfers during the period covered by the report 150 C0050, R0260 C0140, R0460 Total cash transfers Aggregated value, expressed in euros, of failed internalised settlement instructions for cash transfers during the period covered by the report 151 C0060, R0260 C0150, R0460 Total cash transfers Aggregated total of the volume of internalised settlement instructions settled by the settlement internaliser and volume of failed internalised settlement instructions for cash transfers during the period covered by the report. 152 C0070, R0260 C0160, R0460 Total cash transfers Aggregated total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for cash transfers during the period covered by the report. 153 C0080, R0260 C0170, R0460 Total cash transfers The rate of failed internalised settlement instructions compared to the aggregated total volume of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for cash transfers during the period covered by the report. 154 C0090, R0260 C0180, R0460 Total cash transfers The rate of failed internalised settlement instructions compared to the total value, expressed in euros, of internalised settlement instructions settled by the settlement internaliser and failed internalised settlement instructions for cash transfers during the period covered by the report. ANNEX III Template for informing of potential risks Potential Risks Identification of the reporting competent authority C0010 Name of the competent authority R0010 Reporting timestamp R0020 Reporting period R0030 Name of the main liaison R0040 Function of the main liaison R0050 Phone number of the main liaison R0060 Email address of the main liaison R0070 Identification of any potential risks resulting from the internalised settlement activity in the jurisdiction Identification of any potential risks resulting from the internalised settlement activity in the jurisdiction R0080 ANNEX IV Instructions for completing the template for informing of potential risks The Cell Reference column of the table below identifies the items to be reported by identifying the columns and lines as showed in the template in Annex III No. Cell Reference Item Instruction 1 C0010, R0010 Name of the competent authority. The full name of the competent authority. 2 C0010, R0020 Reporting timestamp Identify the ISO 8601 in UTC time format (YYYY-MM-DDThh:mm:ssZ) code of the date when the report from the competent authority is made. 2 C0010, R0030 Reporting period Identify the ISO 8601 (YYYY-MM-DD) code of the date identifying the last day of the reporting period. 2 C0010, R0040 Name of the main liaison. The main liaison at the competent authority that is responsible for completing the potential risks template. 3 C0010, R0050 Function of the main liaison. The function of the main liaison at the competent authority that is responsible for completing the potential risks template. 4 C0010, R0060 Phone number of the main liaison. The phone number of the main liaison at the competent authority who is responsible for completing the potential risks template. 5 C0010, R0070 Email address of the main liaison. The email address of the main liaison at the competent authority that is responsible for completing the potential risks template. 6 C0010, R0080 Identification of any potential risks resulting from the internalised settlement activity in the jurisdiction. Completed as free text.